Citation Nr: 0736409	
Decision Date: 11/19/07    Archive Date: 12/06/07

DOCKET NO.  05-26 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to special monthly compensation based upon loss 
of use of a creative organ.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to June 
1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.


FINDING OF FACT

The veteran does not have loss of use of a creative organ.


CONCLUSION OF LAW

The criteria for special monthly compensation based on the 
loss of use of a creative organ have not been met.  38 
U.S.C.A. § 1114(k) (West 2002); 38 C.F.R. § 3.350(a) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to special monthly compensation 
based on the loss of use of a creative organ.  The Board will 
initially discuss certain preliminary matters, and will then 
address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), are not applicable to 
the veteran's claim.  

In Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001) (en 
banc), the United States Court of Appeals for Veterans Claims 
(the Court) held that the VCAA has no effect on an appeal 
where the law, and not the underlying facts or development of 
the facts, is dispositive in the matter.  The Board finds 
that such is the case as to the issue here on appeal.  As 
explained below, there is no dispute as to the essential 
facts in this case.  Therefore, based on the Court's decision 
in Manning, the Board concludes that the claim is not subject 
to the provisions of the VCAA.  

Analysis

The veteran asserts that special monthly compensation should 
be awarded for his service-connected erectile dysfunction.  

Under 38 C.F.R. § 1114(k), additional monthly compensation is 
payable for loss of use of one or more creative organs that 
is the result of a service-connected disability.  Loss of a 
creative organ will be shown by acquired absence of one or 
both testicles (other than undescended testicles) or ovaries 
or other creative organ.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 
3.350(a)(1)(i).

In October 2004, the veteran reported to his VA physician 
that Viagra was ineffective.  

In March 2005, the veteran was afforded a VA examination in 
response to his claim.  He stated that when he is in the 
right mind set and with a lot of stimulation, he is able to 
achieve an erection and to ejaculate, but not at a rate that 
that would be satisfactory to him or his partner.  He 
indicated that any thought of his history in Vietnam would 
cause him to lose his erection.  The clinical examination 
disclosed that the veteran's penis and testicles were normal.  
The examiner attributed the veteran's erectile dysfunction to 
his service-connected post-traumatic stress disorder.

A VA outpatient record dated later in March 1995 indicates 
that the veteran stated that his erectile dysfunction was 
resolved due to using a vacuum device.  In April 2005, a VA 
physician noted that the veteran has to use medication or a 
vacuum to achieve an erection.  He stated that this does not 
mean that his problem has been fixed because the veteran will 
always have to depend on the vacuum or medication to achieve 
an erection satisfactory for coitus.  

The veteran's post-traumatic stress disorder is productive of 
erectile dysfunction, but the veteran's own statements and 
the medical evidence show that is able to achieve an erection 
sufficient for vaginal penetration and to ejaculate with a 
vacuum pump.  The record does not show nor does the veteran 
contend that he is sterile or that he has any service-
connected testicular disability.  

As the law in this case, and not the facts, is dispositive of 
the issue, the appellant has not stated a claim on which 
relief may be granted; accordingly, as a matter of law, the 
claim must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).  


ORDER

Special monthly compensation based upon loss of use of a 
creative organ is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


